


EXHIBIT 10.3


FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

As of April 8, 2005

THIS FIRST AMENDMENT is made with respect to the INTERCREDITOR AGREEMENT (the
“Intercreditor Agreement”), made as of April 5, 2004, by and between THE CIT
GROUP/BUSINESS CREDIT, INC., a New York corporation (“CITBC”), individually and
in its capacity as agent (in such capacity, the “Agent”) for the Senior
Lienholders under the Senior Lienholders Loan Agreement, as hereinafter further
defined) and MONROE CAPITAL ADVISORS LLC, a Delaware limited liability company
(herein referred to as the “Subordinated Lienholder”, as hereinafter further
defined), successor to HILCO CAPITAL LP, a Delaware limited partnership
(“Hilco”). Terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Intercreditor Agreement.

RECITALS

A.         Pursuant to that certain Financing Agreement, dated as of April 5,
2004 (as amended, the “Existing Subordinated Lienholder Loan Agreement”), among
AIRCRAFT INTERIOR DESIGN, INC., a Florida corporation (“AID”), BRICE
MANUFACTURING COMPANY, INC., a California corporation (“Brice”), TIMCO AVIATION
SERVICES, INC., a Delaware corporation (“Parent”), TIMCO ENGINE CENTER, INC., a
Delaware corporation (“Engine”), TIMCO ENGINEERED SYSTEMS, INC., a Delaware
corporation (“Engineered Systems”), and TRIAD INTERNATIONAL MAINTENANCE
CORPORATION, a Delaware corporation (“TIMCO” AID, Brice, Parent, Engine,
Engineered Systems and TIMCO being collectively called the “Borrowers” and
individually, a “Borrower”), the payment and performance of which Term Loans
were guaranteed by AVIATION SALES DISTRIBUTION SERVICES COMPANY, a Delaware
corporation (“Distribution Services”), AVIATION SALES LEASING COMPANY, a
Delaware corporation (“Leasing”), AVIATION SALES PROPERTY MANAGEMENT CORP., a
Delaware corporation (“Property Management”), AVS/CAI, INC., a Florida
corporation (“AVS/CAI”), AVS/M-1, INC., a Delaware corporation (“AVS/M-1”),
AVS/M-2, INC., a Delaware corporation (“AVS/M-2”), AVS/M-3, INC., an Arizona
corporation (“AVS/M-3”), AVSRE, L.P., a Delaware limited partnership (“AVSRE”),
HYDROSCIENCE, INC., a Texas corporation (“Hydroscience”), TMAS/ASI, INC., an
Arkansas corporation (“TMAS/ASI”), and WHITEHALL CORPORATION, a Delaware
corporation (“Whitehall” Distribution Services, Leasing, Property Management,
AVS/CAI, AVS/M-1, AVS/M-2, AVS/M-3, AVSRE, Hydroscience, TMAS/ASI and Whitehall
being collectively called the “Guarantors” and, individually, a “Guarantor” and
the Borrowers and the Guarantors being collectively called the “Companies” and,
individually, a “Company”), the Companies and Hilco, Hilco made available to the
Borrowers a term loan in the original principal amount of $8,000,000 (the
“Existing Subordinated Lienholder Term Loan”) which was evidenced by that
certain Term Note dated as of April 5, 2004 made by the Borrowers to Hilco in
the face amount of $8,000,000 (the “Existing Subordinated Lienholder Term
Note”).

B.          Pursuant to that certain General Assignment Agreement dated as of
the date hereof by Hilco in favor of Subordinated Lienholder, Hilco has assigned
to Subordinated Lienholder all of Hilco’s rights and obligations under the
Existing Subordinated Lienholder Loan Agreement and the Subordinated Lienholder
Documents and has endorsed over and delivered to Subordinated Lienholder the
Existing Subordinated Lienholder Term Note.

C.         The Companies and the Subordinated Lienholder intend to amend and
restate the Existing Subordinated Lienholder Loan Agreement in its entirety (as
so amended and restated and as the same may be further amended, modified or
supplemented from time to time, the “Subordinated


--------------------------------------------------------------------------------



 

 

Lienholder Loan Agreement”) to, among other things, have the Subordinated
Lienholder make available a new term loan (“Term Loan A-2”) to be used by the
Borrowers to provide working capital to the Borrowers and a new term loan (“Term
Loan B”) the proceeds of which shall be used by the Borrowers to finance capital
expenditures.

D.         Subordinated Lienholder and Senior Lienholder desire to amend the
Intercreditor Agreement in order to, among other things, provide that
Subordinated Lienholder shall be the holder of a first and prior lien on all
assets purchased with the proceeds of Term Loan B.

NOW THEREFORE, In consideration of the mutual covenants contained herein and
benefits to be derived herefrom, the Senior Lienholder and Subordinated
Lienholder agree as follows:

1.

AGREEMENT TO AMEND.

 

1.1

The following shall be added to the end of Section 2.1 of the Intercreditor
Agreement:

“Notwithstanding the foregoing, it is hereby agreed that (i) any Collateral
(herein, “Term Loan B Collateral”) purchased by any Company at any time and from
time to time with the proceeds of advances made by Subordinated Liendholder to
Borrowers under Term Loan B (as defined in the Subordinated Lienholder Loan
Agreement), shall be at all times subject to a first priority Lien in favor of
Subordinated Liendholder, superior to the Liens of the Senior Lienholder in such
Term Loan B Collateral arising pursuant to the Senior Lienholder Documents, and
(ii) the Liens of the Senior Lienholder in the Term Loan B Collateral shall be
junior and subordinate to the Liens of the Subordinated Lienholder therein as
security for all of the Subordinated Lienholders Obligations. Promptly after the
funding of a Term Loan B advance, Subordinated Lienholder shall deliver, or
cause Borrowers to deliver, to Senior Liendholder a schedule or other applicable
description of the relevant Term Loan B Collateral.”

1.2        Section 5 of the Intercreditor Agreement shall be deleted in its
entirety and the following shall be substituted therefor:

“5.        Application of Proceeds of Collateral. All proceeds of the Collateral
received by or for the account of the Lienholders (whether by sale, casualty,
condemnation or other disposition of the Collateral), shall be distributed to
the Lienholders and applied as follows:

 

First, with respect to all Collateral other than Term Loan B Collateral, to the
Agent for application to all of the Senior Lienholders Obligations, except for
the Senior Lienholders Excluded Obligations, even if the total amount of the
Senior Lienholders Obligations exceeds the amount of the Senior Secured Debt
Cap;

 

Second, with respect to all Term Loan B Collateral, to the Subordinated
Lienholder for application to the Subordinated Lienholder Obligations;

 

Third, with respect to all Collateral other than Term Loan B Collateral, after
all of the Senior Lienholders Obligations, other than the Senior Lienholders
Excluded Obligations, have been paid and satisfied in full and the Agent and the
Senior Lienholders shall have no further obligation for the incurring of


2


--------------------------------------------------------------------------------



 

 

additional Senior Lienholders Obligations, to the Subordinated Lienholder for
application to the Subordinated Lienholder Obligations;

 

Fourth, with respect to all Term Loan B Collateral, after all of the
Subordinated Lienholder Obligations have been paid and satisfied in full and
Subordinated Lienholders shall have no further obligation for the incurring of
additional Subordinated Lienholder Obligations, to the Agent for application to
the Senior Lienholders Obligations; and

 

Fifth, with respect to all Collateral after all of the Subordinated Lienholder
Obligations have been paid and satisfied in full and Subordinated Lienholders
shall have no further obligation for the incurring of additional Subordinated
Lienholder Obligations, to the Agent for application to the Senior Lienholders
Excluded Obligations.”

 

1.3        Section 7.2 of the Intercreditor Agreement shall be shall be deleted
in its entirety and the following shall be substituted therefor:

“7.2

No Liability of the Agent, Senior Lienholders or Subordinated Lienholders.

 

(a)         The Agent and the Senior Lienholders shall have no liability to the
Subordinated Lienholder for, and the Subordinated Lienholder waives any claim
which it may have at any time against the Agent and the Senior Lienholders,
arising out of or related to any actions which the Agent or the Senior
Lienholders take or omit to take with respect to the Collateral or the Senior
Lienholders Obligations secured thereby, except for such actions taken or
omitted to be taken by the Agent or the Senior Lienholders through willful
misconduct or gross negligence or in violation of Section 14.2(c) hereof.
Without limiting the generality of the foregoing, the Agent and the Senior
Lienholders may, without regard to the existence of any rights the Subordinated
Lienholder may now or hereafter have in and to any of the Collateral (other than
the rights of Subordinated Lienholder with respect to (x) proceeds of Term Loan
B Collateral as set forth in Section 5 hereof, (y) the adjustment and settlement
of insurance claims with respect to Term Loan B Collateral as set forth in
Section 14.1 hereof and (z) other than the rights of the Subordinated Lienholder
to notices under this Agreement or as may be required by applicable law): (a)
subject to Section 14.1 hereof, compromise, settle, adjust and in general deal
in any manner with the Collateral including, without limitation, the account
debtors and other obligors indebted thereon, as the Agent may deem appropriate,
upon such terms and conditions (including the length of time incidental thereto)
as the Agent may deem appropriate, (b) engage third parties to assist the Agent
and the Senior Lienholders in the effectuation of the liquidation, collection or
foreclosure of the Collateral, and (c) incur such out-of-pocket costs and
expenses incidental thereto as the Agent and/or the Senior Lienholders may deem
appropriate, including, without limitation, fees and disbursements of counsel to
the Agent and the Senior Lienholders and any other third party professionals
engaged by any of them. The Subordinated Lienholder irrevocably waives any right
it may have, whether at law or in equity, to assert any claim or bring any
action, suit or proceeding against the Agent or the Senior Lienholders or to
raise any affirmative defense, claim or counterclaim in any action brought
against it by the Agent or the Senior Lienholders, the effect of which is to
contest the commercial reasonableness of the decisions or actions of the Agent
or the Senior Lienholders (whether made or taken alone or through any of its
agents or representatives) with respect to the Collateral.


3


--------------------------------------------------------------------------------



 

 

(b)        The Subordinated Lienholders shall have no liability to the Agent and
the Senior Lienholders for, and the Agent and the Senior Lienholders waive any
claim which they may have at any time against the Subordinated Lienholders,
arising out of or related to any actions which the Subordinated Lienholders take
or omit to take with respect to the Term Loan B Collateral in accordance with
the terms of this Agreement, or the Subordinated Lienholders Obligations secured
thereby, except for such actions taken or omitted to be taken by the
Subordinated Lienholders through willful misconduct or gross negligence. The
Agent and the Senior Lienholders irrevocably waive any right any of them may
have, whether at law or in equity, to assert any claim or bring any action, suit
or proceeding against the Subordinated Lienholders or to raise any affirmative
defense, claim or counterclaim in any action brought against it by the
Subordinated Lienholders, the effect of which is to contest the commercial
reasonableness of the decisions or actions of the Subordinated Lienholders
(whether made or taken alone or through any of its agents or representatives)
with respect to the Term Loan B Collateral.”

 

1.4        In Section 11 of the Intercreditor Agreement, the following shall be
substituted for the Subordinated Lienholder notice information:

“Monroe Capital Advisors LLC

Sears Tower,

233 South Wacker Drive,

Suite 5210, Chicago, Illinois 60606

Attn: Philip Isom

Fax No.: 847 559-9330”

 

1.5        The second sentence of Section 14.1 of the Intercreditor Agreement
shall be deleted in its entirety and the following shall be substituted
therefor:

“The Agent shall have the sole and exclusive right, as against the Subordinated
Lienholder, to file claims, make adjustments and settlements of insurance claims
and take any and all other actions in regard thereto in the event of any covered
loss, theft or destruction of any Collateral other than Term Loan B Collateral,
and the Subordinated Lienholder shall have the sole and exclusive right, as
against the Agent, to file claims, make adjustments and settlements of insurance
claims and take any and all other actions in regard thereto in the event of any
covered loss, theft or destruction of any Term Loan B Collateral.”

1.6        Section 14.2 of the Intercreditor Agreement shall be shall be deleted
in its entirety and the following shall be substituted therefor:

“14.2

Insurance or Condemnation Proceeds.

(a)              Any Insurance or Condemnation Proceeds with respect to the
Collateral shall be deemed part of the Collateral, and the rights and priorities
of the Lienholders to any Insurance or Condemnation Proceeds with respect to the
Collateral shall be the same as with respect to the Collateral.

(b)             All Insurance or Condemnation Proceeds with respect to
Collateral other than Term Loan B Collateral shall be paid to the Agent and the
Subordinated Lienholder shall cooperate (if necessary) in a reasonable manner in
effecting the payment of Insurance or Condemnation Proceeds to the Agent. In the
event the Agent, in its sole discretion or pursuant to agreement with the Credit
Parties, permits the Credit Parties to utilize all or any Insurance or


4


--------------------------------------------------------------------------------



 

 

Condemnation Proceeds to replace Collateral other than Term Loan B Collateral,
the consent of the Agent thereto shall be deemed to include the consent of the
Subordinated Lienholder. The Subordinated Lienholder agrees to execute such
consents, releases, endorsements and other documents as may be reasonably
necessary to accomplish the application of such Insurance or Condemnation
Proceeds, all without any additional consideration or payment to the
Subordinated Lienholder.

(c)All Insurance or Condemnation Proceeds with respect to Term Loan B Collateral
shall be paid to the Subordinated Lienholder and the Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of Insurance or
Condemnation Proceeds to the Subordinated Lienholder. In the event the
Subordinated Lienholder, in its sole discretion or pursuant to agreement with
the Credit Parties, permits the Credit Parties to utilize all or any Insurance
or Condemnation Proceeds to replace Term Loan B Collateral, the consent of the
Subordinated Lienholder thereto shall be deemed to include the consent of the
Agent. The Agent agrees to execute such consents, releases, endorsements and
other documents as may be reasonably necessary to accomplish the application of
such Insurance or Condemnation Proceeds, all without any additional
consideration or payment to the Agent.”

2.

MISCELLANEOUS.

2.1        Except as provided herein, all terms and conditions of the
Intercreditor Agreement remain in full force and effect.

2.2        This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

2.3        This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

2.4        THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED IN THE STATE OF NORTH CAROLINA.


5


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

SUBORDINATED LIENHOLDER:

 

MONROE CAPITAL ADVISORS LLC

 

By: /s/ Philip Isom

Title: EVP

 

CITBC:

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

individually and as agent

 

By: /s/ Kenneth B. Butler

Title: Vice President



Signature Page to First Amendment to CIT Intercreditor Agreement


--------------------------------------------------------------------------------



 

 

ACKNOWLEDGMENT AND AGREEMENT

OF THE CREDIT PARTIES

 

The undersigned Credit Parties each does hereby accept, and acknowledge receipt
of a copy of, the foregoing Amendment to Intercreditor Agreement and each
consents to and agrees to be bound by all of the provisions thereof, as the same
may be amended, modified, restated or supplemented from time to time in
accordance with the terms thereof.

 

IN WITNESS WHEREOF, each Credit Party has caused this Acknowledgement and
Agreement to be duly executed on the day and year first above written.

 

Credit Parties:

 

AIRCRAFT INTERIOR DESIGN, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

BRICE MANUFACTURING COMPANY, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

TIMCO ENGINE CENTER, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

TIMCO ENGINEERED SYSTEMS, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer



Signature Page to First Amendment to CIT Intercreditor Agreement


--------------------------------------------------------------------------------



 

 

TRIAD INTERNATIONAL MAINTENANCE

CORPORATION

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

TIMCO AVIATION SERVICES, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

AVIATION SALES LEASING COMPANY

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

AVIATION SALES PROPERTY

MANAGEMENT CORP.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

AVS/CAI, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

AVS/M-1, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer



Signature Page to First Amendment to CIT Intercreditor Agreement


--------------------------------------------------------------------------------



 

 

AVS/M-2, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

AVS/M-3, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

AVSRE, L.P.

 

By: Aviation Sales Property Management Corp.,

its general partner

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

HYDROSCIENCE, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

TMAS/ASI, INC.

 

By: /s/ Kevin Carter

Title: VP/Treasurer

 

WHITEHALL CORPORATION

 

By: /s/ Kevin Carter

Title: VP/Treasurer



Signature Page to First Amendment to CIT Intercreditor Agreement


--------------------------------------------------------------------------------